DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Hutchinson et al. (US 6,035,710), which has been cited by the Applicants’, teaches satellite based sensors with a field of view (FOV) comprising pixels that represent atmospheric satellite date (Col. 3 lines 44 – 50).  Weiner et al. (US 2021/0003702) teaches interference mitigation to minimize 5G interference impact on satellite sensors via controlling the power of the terrestrial 5G transmitters (Sections 0026).  Sorond et al. (US 10,848,237) Col. 3 lines 10 – 29, Dutta et al. (US 2020/0374976) Section 0048, and Karabinis (US 2008/0287124) Section 0042 all teaches spectrum sharing between satellite systems and terrestrial systems.  The prior art of record, however fails to teach or render obvious the following features:
determine, based on the orbital parameter data and the sensor parameter data, a pixel representing a predicted instantaneous field of view of the sensor; determine, based on the pixel, a window, wherein the window is an area comprising the pixel; determine, based on the antenna location data from the database/antenna location data, one or more antennas, among the plurality of antennas/one or more antennas, located within the window, wherein the said orbital parameter data indicates at least a position of the satellite
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 30, 2021